                                                         TRAVIS A. GAGNIER
                                                           ATTORNEY AT LAW
                                                  33507 NINTH AVENUE SOUTH, BLDG. F
                                                         FEDERAL WAY, WA 98003
                                                           253-941-0234 (Main)
                                                                                                        SOUTHCENTER OFFICE
          SEATTLE OFFICE                                     www.bestbk.com
                                                                                                   14900 Interurban Avenue S., Suite 271
     1420 Fifth Avevue, Suite 2200
                                                                                                            Seattle, WA 98168
          Seattle, WA 98101                                       May 3, 2019
             206-622-0123                                                                                     253-852-8114


     Case #: 19-10224
     Re: Amanda Smith




                                                                     Fees

                                                                                                          Rate          Hours
01/22/2019       TAG       Initial meeting with client garnishment, car and questions. Client
                           wants to proceed immediately re: same to save car, stop garn; start
                           intake.                                                                      420.00            0.70             294.00

01/23/2019       JR        Continued intake meeting with client, going over paperwork,
                           assisting with questions on forms and of clients.                            185.00            1.00             185.00
                 JR        Continued work on preparation of petition, plan and schedules.               185.00            0.40              74.00
                 JR        Prepared list for clients of documents and information we still need
                           from them, deadline for same and instructions on how to get the
                           information to us.                                                           185.00            0.20              37.00
                 TAG       Work on plan, schedules and draft of plan/pmts for review w/ client.
                           Due to multiple garnishments (wage and bank), we will file the case
                           on emergency basis.                                                          420.00            0.35             147.00

01/24/2019       TAG       Review of e-petition w/ client prior to filing, went over plan and
                           questions. Notes to para re: e-filing stopping garnishment.                  420.00            0.35             147.00
                 JR        Telephone call with client re: credit counseling completion and case
                           being filed today.                                                           185.00            0.10              18.50
                 SH        Review Schedule F to ensure all creditors provided are listed
                           including any collection agencies. Added additional creditors and
                           noticing creditors to ensure proper notice is provided at filing.            135.00            0.40              54.00
                 JR        Finalized emergency case filing to stop garnishment and car
                           repossession, reviewed Schedule F to ensure all creditors clients
                           provided are listed per TAG Instructions. Review of disclosure
                           statements in order to file case and obtain a case number. File
                           case with court.                                                             185.00            0.40              74.00
                 JR        Researched pending lawsuit. Notified Attorney Woehler and
                           employer of filed bankruptcy, stopping garnishment. Follow up on
                           garnishment recovery.                                                        185.00            0.70             129.50
                 JR        Researched car creditor information. Notified First Investors of
                           filed bankruptcy, stopping any repossession effort already in place.         185.00            0.60             111.00
                 HM        Prepared letter to client re: filing case and approximate plan
                           payment amount.                                                              135.00            0.20              27.00

01/25/2019       TAG       Review and sign initial letters/instructions to clients RE: payments,
                           court dates. Check status regarding stopping garnishment.                    420.00            0.20              84.00

01/28/2019       HM        Prepared letter to client re: 341 meeting with map and other
                           instructions.                                                                135.00                               0.00

02/03/2019       TAG       Work on case for completion, docs we need. Notes re: completion
                           reviews to JR.                                                               420.00            0.20              84.00
        Amanda Smith                                                                       Statement Date: 05/03/2019
        Account No.    2140.00                                                              Statement No.       25336
                                                                                                 Page No.           2

                                                                                                 Rate     Hours

02/04/2019   JR    Continued work on schedules, plan and statements for filing of the
                   balance of same with court by the deadline.                                 185.00       1.00        185.00
             JR    Work on trustee information sheet, assembling same for review by
                   attorney prior to upload to trustee. Noted items of interest for TAG
                   to review.                                                                  185.00       0.40         74.00

02/05/2019   TAG   Work on plan, budget and schedules for review meeting this week
                   w/ client.                                                                  420.00       0.40        168.00

02/07/2019   GJ    Review proof of claim for possible objection as incorrectly filed as
                   secured, unsecured or priority, review for allowability of same re:
                   LVNV                                                                        420.00       0.10         42.00

02/08/2019   TAG   Review meeting w/ client re: plan, budget, car balance at filing and
                   other issues.                                                               420.00       0.50        210.00
             TAG   Revisions to budget, Sch A/B, C following meeting/review. Notes to
                   para re: finalizing and filing completion.                                  420.00       0.40        168.00
             CB    Finalized plan, schedules per TAG instructions. Filed completion
                   documents with court. Instructions to HM re: letters to clients.            185.00       0.40         74.00

02/11/2019   GJ    Review proof of claim for possible objection as incorrectly filed as
                   secured, unsecured or priority, review for allowability of same re:
                   1st Investors-secured                                                       420.00       0.10         42.00

02/12/2019   TAG   Emails w/ client re: creditor still taking payment post filing.             420.00       0.10         42.00
             TAG   Cont work w/ client re: garnishment and recovery.                           420.00       0.10         42.00
             HM    Prepare completion letter and send to client with final plan payment
                   amount, and terms of plan.                                                  135.00       0.30         40.50
             HM    Prepare and file declaration of mailing. Mail notice to all creditors
                   on the mailing matrix.                                                      135.00                     0.00
             TAG   Review of completion notes. Review/sign initial letters/instructions
                   to clients re: payments, court dates and follow-up items.                   420.00       0.10         42.00
             JR    Work on TIS per atty questions to debtor. Revised same.                     185.00       0.20         37.00
             TAG   Review and approve TIS                                                      420.00       0.20         84.00
             GJ    Draft Notice of Hearing, Objection to Claim; Declaration in Support
                   of Objection, Proof of Service and Proposed Order re First
                   Investors                                                                   420.00       0.40        168.00

02/27/2019   JR    Emails with client re: plan payment questions, garnishment and
                   creditors.                                                                  185.00       0.20         37.00
             JR    Prepared letter re: garnishment release                                     185.00       0.30         55.50

02/28/2019   SH    Telephone call to client regarding upcoming 341 meeting, reminder
                   to bring picture ID, proof of SS and answered questions as to what
                   to expect.
                   .                                                                           135.00                     0.00

03/01/2019   GJ    Review files; review trustee website; review filed claims; prepare
                   341 Report                                                                  420.00       0.30        126.00
             CB    Work on file prep for hearing. Gathered documents needed for 341
                   meeting. Check on TIS documents. Notes to attorney re: case.                185.00       0.20         37.00
        Amanda Smith                                                                       Statement Date: 05/03/2019
        Account No.    2140.00                                                              Statement No.       25336
                                                                                                 Page No.           3

                                                                                                 Rate     Hours

03/03/2019   TAG   Review of case for upcoming 341 meeting. Review 341 report;
                   notes for meeting/discussion with client. Review of notes from staff
                   re: file prep.                                                              420.00       0.10         42.00

03/04/2019   TAG   Met with client re: 341 meeting questions and concerns.
                   Represented at meeting of creditors. 8am - 1pm, 6 on (1 of them
                   cont).                                                                      420.00       0.90        378.00
             TAG   Notes to file re: 341 meeting, next steps for confirmation. JR to f/u
                   on DOF bank stmts, wage order started last week; GJ to f/u re:
                   garnishment recovery.                                                       420.00       0.30        126.00

03/06/2019   JR    Email with client re: update on garnished funds.                            185.00       0.10         18.50
             SH    Received additional bills, dropped off by client. Reviewed bills and
                   added to Amended Schedule F and Prepared Dec-Mail for JR.                   135.00       0.30         40.50

03/12/2019   GJ    Review proof of claim for possible objection as incorrectly filed as
                   secured, unsecured or priority, review for allowability of same re:
                   Mont Ward                                                                   420.00       0.10         42.00
             GJ    Review proof of claim for possible objection as incorrectly filed as
                   secured, unsecured or priority, review for allowability of same re: K
                   Jordan                                                                      420.00       0.10         42.00
             GJ    Review proof of claim for possible objection as incorrectly filed as
                   secured, unsecured or priority, review for allowability of same re:
                   Capital One                                                                 420.00       0.10         42.00

03/15/2019   SH    Review of docket for responses. Docketed Declaration of No
                   Objections with the court. Reviewed final order, lodged for entry -
                   order re: Obj. #2 - 1st Invest.                                             135.00       0.10         13.50
             TAG   Conf w/ GJ re: adversary re: preference.                                    420.00                     0.00
             GJ    Review file; draft preference Complaint re Smith v Financial
                   Assistance Inc                                                              420.00       0.50        210.00

03/19/2019   GJ    Review Summons; prepare Certificate of Service re Smith v
                   Financial Assistance                                                        420.00       0.20         84.00
             GJ    Review proof of claim for possible objection as incorrectly filed as
                   secured, unsecured or priority, review for allowability of same re:
                   Quantum 3                                                                   420.00       0.10         42.00
             GJ    Review proof of claim for possible objection as incorrectly filed as
                   secured, unsecured or priority, review for allowability of same re:
                   Atlas                                                                       420.00       0.10         42.00

03/23/2019   GJ    Draft Notice of Dismissal; email creditor re same                           420.00       0.20         84.00

04/01/2019   GJ    Review proof of claim for possible objection as incorrectly filed as
                   secured, unsecured or priority, review for allowability of same re:
                   American First-secured                                                      420.00       0.10         42.00

04/07/2019   TAG   Work on amended plan re: bed at 143% interest. JR to add to plan
                   re: same b/c w/i last year PMSI.                                            420.00       0.20         84.00
        Amanda Smith                                                                        Statement Date: 05/03/2019
        Account No.    2140.00                                                               Statement No.       25336
                                                                                                  Page No.           4

                                                                                                      Rate   Hours

04/10/2019   GJ    Time period for unsecured creditors to have filed proof of claims
                   has passed; review file; review trustee website; prepare feasibility
                   report.                                                                       420.00       0.25        105.00

04/11/2019   TAG   Review of feasibility report from GJ. Notes to para on case re:
                   same, f/u items.                                                              420.00       0.10         42.00

04/24/2019   HM    Prepared letter to client re: case being confirmed, next steps.               135.00                      0.00

04/30/2019   CB    Prepare fee itemization from beginning of case to date. Forward
                   Motion to TAG for review.                                                     185.00       0.75        138.75

05/02/2019   TAG   Review Motion for Original Approval of Professional Fees. Finalize
                   and return to CB for filing w/ the court.                                     420.00       0.30        126.00
                   For Current Services Rendered                                                             16.40       4,884.25

                                                        Recapitulation
                         Title                             Hours                Rate           Total
                         Senior Attorney -TAG               5.50             $420.00       $2,310.00
                         Of Counsel - GJ                    2.65              420.00        1,113.00
                         Sr. Paralegal                      6.95              185.00        1,285.75
                         Jr. Paralegal                      1.30              135.00          175.50


                                                           Expenses

02/12/2019         Postage re: full ntc mailings - Chapter 13 Plan and 341 Court Notice - 23 units.                        12.65
02/12/2019         Copies re: full ntc mailings - Chapter 13 Plan and 341 Court Notice - 23 units.                         11.50
03/07/2019         Postage re: full ntc mailings - 341 Court Notice and Chapter 13 Plan - 1 units.                          0.55
03/07/2019         Copies re: full ntc mailings - 341 Court Notice and Chapter 13 Plan - 1 units.                           0.40
03/07/2019         Filing fee to amend Schedule F and mailing matrix.                                                      31.00
03/19/2019         Postage re: Summons & Complaint                                                                          1.10
05/03/2019         Copies re: full ntc mailings - Motion for Attorney Fees and Costs - 30 units.                            6.00
05/03/2019         Postage re: full ntc mailings - Motion for Attorney Fees and Costs - 30 units.                          16.50
                   Total Expenses                                                                                          79.70

                   Total Current Work                                                                                    4,963.95


                   Balance Due                                                                                       $4,963.95

                   Please Remit                                                                                      $4,963.95
